     Case 4:18-cr-00115 Document 195 Filed on 05/12/20 in TXSD Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

UNITED STATES OF AMERICA,                        §
                                  PLAINTIFF      §
                                                 §
V.                                               §           CASE NO. 18-CR-00115
                                                 §
RODOLFO “RUDY” DELGADO,                          §
                                 DEFENDANT       §

                        SECOND SUPPLEMENT TO
              EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                    PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

TO THE HONORABLE JUDGE OF THE SOUTHERN DISTRICT OF TEXAS:

       NOW COMES, Defendant Rodolfo Delgado, by and through his undersigned attorney, and,

submits this Second Supplement to his Emergency Motion for Compassionate Release.

        In this rapidly evolving situation, Mr. Delgado offers the following updated information,

given the dramatic difference from what had been communicated to the Court in previous pleadings.

                           Significant Increase in Inmate Infections.

       As this Court was aware, on April 27th it was reported by BOP that 217 of the 1467 prisoners

were infected by COVID -19. See Delgado Motion, Docket No. 191, p. 10.

       Five days later, May 2nd, BOP reported 498 inmates were infected - - a 229.49% increase.

See Delgado Supplement, Docket No. 192, p. 2.

       Now, ten days later, May 12th, BOP is reporting 635 inmates infected - - a 127.51% increase

from ten days earlier, and 292.62% increase from fifteen days earlier. In fifteen days, the number

of infected inmates at FMC Fort Worth has essentially tripled.

                             Increase in Number of Inmate Deaths.

       On April 27th, BOP reported that two inmates had died as a result of COVID-19. See Delgado

Motion, Docket No. 191, p. 10.

                                                 1
     Case 4:18-cr-00115 Document 195 Filed on 05/12/20 in TXSD Page 2 of 4



        Today, BOP's website reports that the number of inmate deaths has tripled. As of today, six

(6) inmates have died. Given the medical condition of Mr. Delgado, the facts of two of these deaths

bear consideration:

        On May 10, BOP issued a press release, announcing that 56 year-old Guadalupe Ramos died.

On April 23rd, Mr. Ramos tested positive for the virus and was placed in isolation. On April 24, Mr.

Ramos was seen by FMC Fort Worth medical staff for abdominal pain and shortness of breath, and

was transported to a local hospital in Fort Worth. Four days later, he was placed on a ventilator. On

May 10, he died. Mr. Ramos is reported by BOP as having had "long-term, pre-existing medical

conditions which the CDC lists as risk factors for developing more severe COVID-19 disease."

Seventeen days after testing positive, Mr. Ramos died. See BOP Press Release, May 10, 2020, attached

hereto as Exhibit A.

        On May 12, BOP issued another press release, announcing that 56 year-old Vernon Adderley

died. On April 24, Mr. Adderley was seen by FMC Fort Worth medical staff for fever, cough, shortness

of breath, and other symptoms. He tested positive for COVID-19 and was placed in isolation. On

April 29, FMC Fort Worth medical staff observed that he was suffering from dehydration, weakness

in his lower extremities, and other symptoms. He was transported to a local hospital. On May 4, he

was placed on a ventilator. On May 11, he died. Mr. Adderley is reported by BOP as having had "long-

term, pre-existing medical conditions which the CDC lists as risk factors for developing more severe

COVID-19 disease." Seventeen days after exhibiting symptoms, Mr. Adderley died. See BOP Press

Release, May 12, 2020, attached hereto as Exhibit B.

        As described in Mr. Delgado's motion, first supplement, and reply to the government's

response, he is afflicted with 6 of the 9 risk factors identified by CDC.

        The Government's attorneys argued aggressively in the Government's Response that BOP has

the ability to effectively manage the COVID-19 crisis at FMC Fort Worth. The Government has been

                                                   2
      Case 4:18-cr-00115 Document 195 Filed on 05/12/20 in TXSD Page 3 of 4



silent, however, to address the rapidly increasing number of infections and deaths. It has been silent

on distinguishing Mr. Delgado's medical condition from those inmates who have contracted the

disease and died quickly due to their long-term pre-existing medical conditions that were identified as

risk factors by the CDC.

        The penological purposes of sentences that formed the basis of the sentence imposed in the

instant case did not contemplate sending Mr. Delgado into an environment where its conditions of

confinement are exposing him to a heightened risk of severe illness and death. In short, this Court

never contemplated imposing a death sentence. As expressed in Mr. Delgado's Reply to Government's

Response, we must be prepared to confront new and unexpected challenges to carrying out legitimate

and safe penological purposes; we must be open to evolving standards of decency in meting out

sentences. Almost half of the prisoners at this facility have been infected. By all accounts, FMC Fort

Worth's response is reactive in nature - - by building tents and isolating prisoners who demonstrate

symptoms, it is reacting to the covert virus that is clearly spreading within this facility. By any

reasonable standard of analysis, however, the virus will disregard the prison's reactive measures and

continue its path through the hallways and cells of this facility, silently striking those unwary of the

presence of their enemy.

        The Government expressed concern of the imagined public outcry of allowing Mr. Delgado

to be released from a prison facility into an extended home confinement with other strict conditions.

But by leaving him inside that place where inmates are not adequately protected from the spreading

virus and Mr. Delgado being heavily laden with CDC risk factors, what would be the larger message

sent to the public about our government representatives' standards of governance in how it will care

for its people in a time of crisis?

        Sadly and dangerously, Mr. Delgado's plea to this Court is not one of hyperbole. The increasing

numbers at this facility speak for themselves. The CDC has given this country the warning signs, if

                                                   3
     Case 4:18-cr-00115 Document 195 Filed on 05/12/20 in TXSD Page 4 of 4



we will heed them. Mr. Delgado respectfully urges this Court to grant his motion and remove him

from this intolerable and unjustifiable risk.



                                                Respectfully submitted,

                                         By:    /s/ Michael McCrum
                                                Michael McCrum
                                                MCCRUM LAW OFFICE
                                                404 E. Ramsey, Suite 102
                                                San Antonio, TX 78216
                                                Telephone: (210) 225-2285
                                                ATTORNEY FOR DEFENDANT




                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 12, 2020, I electronically filed the foregoing with the Clerk of

Court using the ECF system, which sent notification of such filing to all counsel of record.

                                         By:    /s/ Michael McCrum
                                                Michael McCrum




                                                   4
